Citation Nr: 1400641	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to August 1993.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, that denied the above claim.  The RO continued that denial by rating action dated in December 2008.

In November 2011, the Veteran and his spouse testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran asserts that he has a chronic neck disability that is manifested as a result of an injury sustained in a motor vehicle accident during his period of active service in February 1988.  A review of the Veteran's service treatment records reveals that the Veteran sustained a "whiplash" injury on February 10, 1988, following which he was treated in the emergency room that same day.  X-rays did not show a fracture or subluxation.  He was diagnosed with paraspinal strain and muscle strain (neck).

The Veteran's separation report of medical history shows that he indicated that he had experienced recurrent back pain.  He referenced the "whiplash" injury experienced in February 1988, but explained that he had been having lower back symptoms.  In the associated report of medical examination, the examiner indicated that the Veteran had chronic low back pain.

Following service, a VA examination report dated in November 1993 shows that the Veteran gave a history of the February 1998 motor vehicle accident and described having intermittent episodes of low back pain.  There was no reference made to neck pain.

VA outpatient treatment records dated from April 2006 show that the Veteran reported a history of period neck pain, along with low back pain.  Radiological studies dated in April 2006 show findings of mild disc space narrowing.  The impression was no evidence of acute bony process; no definite evidence of prior cervical spine injury; and mild degenerative disc change suspected at multiple levels.

A VA outpatient treatment record dated in April 2009 shows that the Veteran's history of the in-service motor vehicle accident was noted, and it was suggested that the Veteran's diagnosed degenerative arthritis of the cervical spine was possibly related to the previous injury of whiplash of February 1988.  This treatment record was authored by a VA physician.

A VA examination report dated in June 2010, authored by a VA physician's assistant, shows that the Veteran was assessed to have degenerative disc disease of the cervical spine.  The examiner opined that whiplash injury or a paraspinal strain were not risk factors for developing degenerative disc disease of the cervical spine.  The examiner added that degenerative disc disease was a process of natural aging.  The examiner also noted that there was no evidence of chronicity or continuity of care in regards to the neck.  The examiner concluded that it was less likely than not that the current degenerative disc disease of the cervical spine was related to the in-service cervical complaints or injuries.

During the November 2011 hearing, the Veteran testified that following the August 1988 motor vehicle accident, he was treated periodically by a civilian doctor in Anderson, South Carolina, but that records had been destroyed as it had been more than 10 years (this was confirmed by letter from H. Garcia, D.C., in December 2009).  The Veteran also indicated that he had experienced chronic neck symptoms since the in-service motor vehicle accident, and that his symptoms had encompassed many parts of his back, but that he could not tell where the pain had been coming from until a magnetic resonance imaging (MRI) study was conducted revealing the cervical spine disability.  The Veteran's spouse testified that she had witnessed the Veteran's continuity of symptoms since the August 1988 motor vehicle accident, and that she had assist him with heating pads, cold compresses, topical rubs, and oral over-the-counter pain medication.

The Board finds that additional development of the record is required prior to further adjudication of this matter.  In this regard, the Board finds that the June 2010 opinion of the physician's assistant to be of limited probative value in light of the April 2009 statement from the VA physician and the November 2011 testimony of the Veteran and his spouse.  Specifically, the June 2010 opinion concludes that whiplash injury or a paraspinal strain were not risk factors for developing degenerative disc disease of the cervical spine.  However, the April 2009 VA physician's statement suggests that it is possible that the diagnosed degenerative arthritis of the cervical spine was related to the previous injury of whiplash of February 1988.  Moreover, the June 2010 opinion concludes that there had been no evidence of chronicity or continuity of care in regards to the neck.  The Veteran and his spouse have since provided competent and credible testimony as to a continuity of symptoms since service.  As such, the Board finds that a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted cervical spine disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for a VA orthopedic examination with a physician that has not previously examined the Veteran, in order to determine the precise nature and etiology of his asserted cervical spine.  The claims file and a copy of this Remand must be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies shall be conducted.

If a cervical spine disability is identified, the examiner is 
requested to provide a medical opinion indicating whether it is at least as likely as not that any such disability had its onset during the Veteran's period of active service, to specifically include the injury sustained in the February 1988 motor vehicle accident.

The examiner is advised that the Veteran and his spouse are competent to report that which they witnessed and experienced, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports of a continuity of symptomatology, he or she must provide a reason for doing so.

The examiner is also advises that the absence of evidence of treatment for a specific cervical spine disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given. 

3.  The RO/AMC will then review the Veteran's claims 
file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


